Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 1 of 16




                     Exhibit "A" - 001
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 2 of 16




                     Exhibit "A" - 002
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 3 of 16




                     Exhibit "A" - 003
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 4 of 16




                     Exhibit "A" - 004
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 5 of 16




                     Exhibit "A" - 005
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 6 of 16




                     Exhibit "A" - 006
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 7 of 16




                     Exhibit "A" - 007
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 8 of 16




                     Exhibit "A" - 008
Case: 19-01007   Doc: 44-1   Filed: 04/24/20   Page: 9 of 16




                     Exhibit "A" - 009
                   Case: 19-01007       Doc: 44-1      Filed: 04/24/20       Page: 10 of 16


Jessica

From:                         Jessica
Sent:                         Thursday, March 26, 2020 2:02 PM
To:                           'stephenaharry@sahlawoffice.com'
Subject:                      Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19-01007, Bankr. W.D. Okla.
Attachments:                  2020 03 26 Revised Pre-trial order.pdf

TimeMattersID:                M1628ABA59BC6230
TM Contact:                   Ian Rupert
TM Contact No:                6357
TM Matter No:                 6357.0006
TM Matter Reference:          Ian's Enterprise - Melody Lewis



Mr. Harry –

I’ve edited the Pre-trial order. I took out the sections that you had marked through and
changed some formatting, but none of the content has changed. Please review and let me
know if you approve for filing.

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




                                                       1
                                              Exhibit "A" - 010
                     Case: 19-01007         Doc: 44-1      Filed: 04/24/20       Page: 11 of 16


Jessica

From:                             Jessica
Sent:                             Friday, April 3, 2020 1:52 PM
To:                               'Stephen Harry'
Cc:                               Gary
Subject:                          RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19-01007, Bankr. W.D. Okla.

TimeMattersID:                    M2353ABAD2A47195
TM Contact:                       Ian Rupert
TM Contact No:                    6357
TM Matter No:                     6357.0006
TM Matter Reference:              Ian's Enterprise - Melody Lewis



Thank you!

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




From: Stephen Harry <stephenaharry@sahlawoffice.com>
Sent: Friday, April 3, 2020 11:49 AM
To: Jessica <jessica@OKAtty.com>
Subject: RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

Jessica:

I do need to make a couple changes…sorry but working from home is not the best plan for me. I
will try to make the corrections and forward to you later today or tonight. Thanks for your
understanding and you stay safe as well.

Sincerely,

                                                           1
                                                  Exhibit "A" - 011
                     Case: 19-01007         Doc: 44-1      Filed: 04/24/20       Page: 12 of 16


Stephen A Harry
3030 NW Expressway Suite 200
Oklahoma City, OK 73112
405-694.4353—phone
405-213-1486---fax
stephenaharry@sahlawoffice.com




From: Jessica <jessica@OKAtty.com>
Sent: Friday, April 3, 2020 9:35 AM
To: stephenaharry@sahlawoffice.com
Subject: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

Mr. Harry –

I just wanted to check back with you regarding the Pre-Trial Order. Do you have any other
changes that need to be made? Gary would like the it uploaded today if possible.

I hope you’re doing well and staying safe.

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




                                                           2
                                                  Exhibit "A" - 012
                     Case: 19-01007         Doc: 44-1      Filed: 04/24/20       Page: 13 of 16


Jessica

From:                             Jessica
Sent:                             Monday, April 6, 2020 3:16 PM
To:                               'Stephen Harry'
Cc:                               Gary
Subject:                          RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19-01007, Bankr. W.D. Okla.

TimeMattersID:                    MD3F5ABB0A730494
TM Contact:                       Ian Rupert
TM Contact No:                    6357
TM Matter No:                     6357.0006
TM Matter Reference:              Ian's Enterprise - Melody Lewis



Thank you! I will upload it now.

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




From: Stephen Harry <stephenaharry@sahlawoffice.com>
Sent: Monday, April 6, 2020 2:59 PM
To: Jessica <jessica@OKAtty.com>
Subject: RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

I approve to upload.


Sincerely,


Stephen A Harry
3030 NW Expressway Suite 200
                                                           1
                                                  Exhibit "A" - 013
                     Case: 19-01007         Doc: 44-1      Filed: 04/24/20       Page: 14 of 16

Oklahoma City, OK 73112
405-694.4353—phone
405-213-1486---fax
stephenaharry@sahlawoffice.com



From: Jessica <jessica@OKAtty.com>
Sent: Monday, April 6, 2020 1:09 PM
To: Stephen Harry <stephenaharry@sahlawoffice.com>
Subject: RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

Mr. Hammond asked me to fix some of the formatting and add an objection to one of your
exhibits. I’ve also made the change to (i). Please see attached and let me know if you
approve to upload.

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




From: Stephen Harry <stephenaharry@sahlawoffice.com>
Sent: Monday, April 6, 2020 11:32 AM
To: Jessica <jessica@OKAtty.com>
Subject: RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

On page 4 you missed the letter (i) in the lettering, but everything else appears good.

Stephen Harry



From: Jessica <jessica@OKAtty.com>
Sent: Monday, April 6, 2020 11:20 AM

                                                           2
                                                  Exhibit "A" - 014
                     Case: 19-01007         Doc: 44-1      Filed: 04/24/20       Page: 15 of 16

To: Stephen Harry <stephenaharry@sahlawoffice.com>
Subject: RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

I’ve made the changes. Please see attached and let me know if I have your approval to
upload the order. Thank you!

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




From: Stephen Harry <stephenaharry@sahlawoffice.com>
Sent: Monday, April 6, 2020 10:18 AM
To: Jessica <jessica@OKAtty.com>
Subject: RE: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

Ms. Clark:

Sorry about the delay. I didn’t realize the last email I sent to you was a Friday and you weren’t
working over the weekend. Here are my changes and deletions.

Page 2 under Facts: Under # 2 The first sentence show be stricken that states: “Defendant
defaulted under the terms of the note.” Also Delete # 5 entirely and Section G: Legal
issues….#2 (Plaintiffz) should be (Defendant).

I hope that is clear…if you have any questions I am at home and you can reach me on my cell
phone, 405-397-7765.
Thank you

Stephen Harry




                                                           3
                                                  Exhibit "A" - 015
                     Case: 19-01007         Doc: 44-1      Filed: 04/24/20       Page: 16 of 16

From: Jessica <jessica@OKAtty.com>
Sent: Friday, April 3, 2020 9:35 AM
To: stephenaharry@sahlawoffice.com
Subject: Ian's Enterprise, LLC v. Melody Nakina Lewis, Case No. 19‐01007, Bankr. W.D. Okla.

Mr. Harry –

I just wanted to check back with you regarding the Pre-Trial Order. Do you have any other
changes that need to be made? Gary would like the it uploaded today if possible.

I hope you’re doing well and staying safe.

Thank you. Please call or email if you have any questions.

Sincerely,

Jessica Clark
Legal Assistant
jessica@okatty.com
An Association of Professional Entities
512 NW 12th Street
Oklahoma City, OK 73103
Tel: 405.216.0007
Fax: 405.232.6358
www.oklahomabankruptcyattorneys.com




                                                           4
                                                  Exhibit "A" - 016
